Citation Nr: 0517841	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976, and from January 1977 to May 1980.  Thereafter, 
he had periods of active duty for training and inactive duty 
training as a member of the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder and disabilities of the lumbosacral 
spine, cervical spine, and the left shoulder.  The veteran 
responded by filing a March 2003 Notice of Disagreement, and 
was sent an August 2003 Statement of the Case by the RO.  He 
then filed a November 2003 VA Form 9, perfecting his appeal.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's current lumbosacral spine disability did 
not result from disease or injury during active military 
service.  

3.  The veteran's current cervical spine disability did not 
result from disease or injury during active military service.  

4.  The veteran's current left shoulder disability did not 
result from disease or injury during active military service.  

5.  In a January 1997 rating decision, the RO denied the 
veteran's claim for service connection for post traumatic 
stress disorder, and the veteran did not appeal this 
determination.  

6.  The evidence submitted since the January 1997 denial of 
the veteran's claim for service connection for post traumatic 
stress disorder is neither cumulative nor redundant of 
evidence already considered, and raises a reasonable 
possibility of substantiating the claim.

7.  The veteran did not participate in combat during military 
service.  

8.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
disability of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for a 
disability of the cervical spine have not been met.  
38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

3.  The criteria for the award of service connection for a 
disability of the left shoulder have not been met.  
38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

4.  The RO's January 1997 decision denying service connection 
for post traumatic stress disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

5.  Evidence submitted since the RO's January 1997 decision 
is new and material with respect to the claim for service 
connection for post traumatic stress disorder, and the claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  

6.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2003 
Statement of the Case and August 2002 and March 2003 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in San 
Juan, PR, and these records were obtained.  Private medical 
records have also been obtained, as indicated by the veteran.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Finally, he has been afforded recent VA 
medical examinations in conjunction with his claims; for 
these reasons, his appeals are ready to be considered on the 
merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  

In the present case, the RO initially considered the claims 
on appeal in February 2003, subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  
Prior to that initial decision and subsequent to the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was adjudicated on several 
occasions, most recently in August 2003, in light of the 
additional development performed subsequent to February 2003.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

Regarding the issue of notice, there can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).  Thus, the VA has satisfied its "duty to notify" the 
veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical records have been 
received, and VA and private treatment records have been 
obtained.  Additional examinations are not warranted, as the 
evidence lacking is of service onset, and a current 
examination would not provide evidence of past events.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

I. Service connection - Lumbosacral and cervical spine 
disabilities

The veteran seeks service connection for a disabilities of 
the cervical and lumbosacral spine.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

While the veteran had active military service from October 
1974 to October 1976, and from January 1977 to May 1980, he 
does not contend the onset of a back injury during that 
period, and such an injury is not established in his 
concurrent service medical records.  Instead, the veteran 
alleges onset of his back disabilities following a motor 
vehicle accident which occurred during National Guard duty.  

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

Pursuant to 38 U.S.C. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C. § 101(2) as a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  § 101(24) defines the 
term "active, military, naval, or air service" as including 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  (Emphasis added.)  
Thus, in the case of inactive duty training, only an 
"injury," not a "disease," incurred or aggravated in line 
of duty can be the basis of eligibility for disability 
compensation.  VAOPGCPREC 8-2001.

In the present case, service medical records confirm the 
veteran's involvement in an October 1995 motor vehicle 
accident in which his military jeep was struck by a civilian 
vehicle.  The following day, the veteran sought treatment at 
a private facility for back, chest, and neck pain.  Trauma of 
the lumbosacral and cervical spine was diagnosed.  
Thereafter, the veteran has sought VA and private medical 
treatment for low back and neck pain.  

In December 2002, the veteran was examined by a VA medical 
expert in order to determine the etiology of his cervical and 
lumbosacral spine disabilities.  The VA examiner physically 
examined the veteran and reviewed his claims file, including 
his service medical records.  The veteran's current symptoms 
included severe neck and low back pain, with radiation into 
the upper and lower extremities.  No surgical history for the 
neck and/or back was reported.  The examiner observed that 
the veteran had a greater range of motion while dressing and 
undressing than during his actual examination.  After 
examining the veteran and performing X-ray studies, the 
examiner diagnosed thoracic scoliosis and mild degenerative 
joint disease of the cervical and lumbar spine.  However, the 
examiner also found that the veteran's CT scan of the 
cervical spine in the month following his October 1995 motor 
vehicle accident was negative for any abnormalities and 
October 1995 x-rays of the cervical and lumbosacral spine 
revealed only minimal degenerative changes.  Based on these 
findings and his personal examination of the veteran, the 
medical expert concluded "it is unlikely that [the 
veteran's] present thoracic, low back, and cervical 
conditions are related etiologically to his [motor vehicle] 
accident" in service.  Instead, these disabilities were due 
to the "natural process of aging and the thoracic condition 
is a congenital one."  

The Board finds that this medical opinion is entitled to 
great probative weight. 

After reviewing the totality of the record, the Board finds a 
preponderance of the evidence is against the grant of service 
connection for disabilities of the lumbosacral and cervical 
spine.  While the veteran was involved in a motor vehicle 
accident during a period of active duty for training, and was 
subsequently treated for back and neck pain, the evidence 
suggests any injuries sustained at that time were acute and 
transitory.  A VA medical expert who examined the veteran's 
October 1995 X-rays and CT scans of the lumbosacral and 
cervical spine noted that these studies reflected only 
minimal degenerative changes.  The medical expert further 
concluded it was "unlikely that [the veteran's] present 
thoracic, low back, and cervical conditions are related 
etiologically to his [motor vehicle] accident" in service.  
Instead, these disabilities were due to the "natural process 
of aging and the thoracic condition is a congenital one."  
No medical examiner has contradicted this opinion, or 
otherwise suggested the veteran's current degenerative joint 
disease of the cervical and lumbosacral spine are the result 
of his October 1995 motor vehicle accident.  Based on this 
evidence, service connection for disabilities of the cervical 
and lumbosacral spine must be denied.  

The veteran has himself alleged he has disabilities of the 
lumbosacral and cervical spine as a result of a motor vehicle 
accident during military service.  However, as a layperson, 
his statements regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The 
medical evidence, as whole, provides evidence against this 
claim. 

In conclusion, the Board finds the preponderance of the 
evidence to be against the award of service connection for 
disabilities of the cervical and lumbosacral spine.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Left shoulder

The veteran seeks service connection for a left shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Similar to his back disability claims, the veteran does not 
allege the onset of a left shoulder disability during his 
1974-80 period of active duty; he contends only that his left 
shoulder injury was incurred following his aforementioned 
October 1995 motor vehicle accident while on National Guard 
duty.  

In December 2002, the veteran was examined by a VA medical 
expert in order to determine the etiology of his left 
shoulder.  The VA examiner physically examined the veteran 
and reviewed his claims file, including his service medical 
records.  The veteran's current symptoms included moderate to 
severe left shoulder pain.  No surgery of the left shoulder 
was reported.  After examining the veteran and performing X-
ray studies, the examiner diagnosed left shoulder bursitis 
and rotator cuff tendonitis.  The examiner also noted that 
the veteran's left shoulder arthroscopy performed in November 
1995 was within normal limits.  

Based on these findings and his personal examination of the 
veteran, the medical expert concluded "it is unlikely that 
[the veteran's] present left shoulder condition [ . . . ] is 
related etiologically to his [motor vehicle] accident" in 
service.  January 2003 X-rays of the veteran's left shoulder 
revealed no bony, articular, or soft tissue abnormalities.  

The Board finds that this medical opinion is entitled to 
great probative weight. 

After reviewing the totality of the record, the Board finds a 
preponderance of the evidence is against the grant of service 
connection for a left shoulder disability.  While the veteran 
was involved in a motor vehicle accident during a period of 
active duty for training, and subsequently sought medical 
treatment, he did not report any left shoulder pain at that 
time.  Additionally, a VA medical expert who examined the 
veteran's shoulder in December 2002 noted that his November 
1995 arthroscopy of the left shoulder was within normal 
limits.  The medical expert further concluded it was 
"unlikely that [the veteran's] present left shoulder 
condition [ . . . ] is related etiologically to his [motor 
vehicle] accident" in service.  No medical examiner has 
contradicted this opinion, or otherwise suggested the 
veteran's current left shoulder disability is the result of 
his October 1995 motor vehicle accident.  Based on this 
evidence, service connection for a left shoulder disability 
must be denied.  

The veteran has himself alleged he has a left shoulder 
disability as a result of a motor vehicle accident during 
military service.  However, as above, as a layperson, his 
statements regarding medical etiology, causation, and 
diagnosis are not binding on the Board.  In conclusion, the 
Board finds the preponderance of the evidence to be against 
the award of service connection for a left shoulder 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



III. New and material evidence - Post traumatic stress 
disorder

The veteran seeks to reopen his claim for service connection 
for post traumatic stress disorder.  This claim was 
previously denied by the RO in January 1997 and the veteran 
was so informed by letter sent that same month.  The veteran 
did not perfect a timely appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

In the present case, the RO has considered the veteran's 
claim de novo, without application of 38 U.S.C.A. § 5108.  In 
any such case, the Board is not bound by the RO's analysis of 
a claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. 
§§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, 
aff'd 83 F.3d 1380 (Fed. Cir. 1996)].  Thus, because the 
veteran's claim for service connection for post traumatic 
stress disorder was denied by the RO in January 1997, it must 
first be subject to scrutiny under 38 U.S.C.A. § 5108 (West 
2002) and 38 C.F.R. § 3.156 (2004); only if these legal 
requirements are met may it be considered on the merits.  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the veteran's claim was denied by the RO in January 
1997, it found no current diagnosis of post traumatic stress 
disorder.  However, since that decision became final, the 
veteran has submitted VA medical records confirming such a 
diagnosis.  According to various VA treatment notes from 
1995-96, the veteran has a "history of post traumatic stress 
disorder."  

While these statements were written in 1995-96, prior to the 
RO's final 1997 rating decision, there is no indication they 
were of record at that time.  They are also not cumulative or 
redundant of evidence already of record at that time, as they 
reflect diagnoses of the veteran's claimed disorder; thus, 
the 1995-96 VA treatment records are new.  They are also 
material, as they address an unestablished fact necessary to 
substantiate the claim, namely, a current diagnosis of post 
traumatic stress disorder.  Because the veteran has submitted 
new and material evidence, his claim for service connection 
for post traumatic stress disorder is reopened.  

IV. Service connection - Post traumatic stress disorder

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under [Bernard v. 
Brown, 4 Vet. App. 384 (1993)], to ask 
the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In the present case, as shown by the February 2003 rating 
decision, the RO has already considered the veteran's claim 
on the merits, in light of all evidence, both new and old, of 
record, and has denied it.  Therefore, no prejudice to the 
veteran exists in the Board adjudicating the claim at this 
time.  

Service connection for post traumatic stress disorder 
requires medical evidence diagnosing the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2004).  The version 
of the regulation in effect at the time the veteran initially 
filed his claim for service connection for post traumatic 
stress disorder required a "clear" diagnosis of post 
traumatic stress disorder; however, that requirement has 
since been eliminated and, because the current version of the 
regulation is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran's claimed stressors are 
unclear; he has reported exposure to radiation and has 
allegedly received treatment for post traumatic stress 
disorder since 1983, but he has not otherwise specified an 
explicit stressor event.  Nevertheless, he does not appear to 
be claiming combat exposure.  Because the Board finds the 
veteran did not participate in combat, corroborative evidence 
must be presented of any claimed in-service stressors.  

According to the veteran's March 2003 Notice of Disagreement, 
he was "expose[d] to radiation while on active duty" but 
does not provide any further details.  Subsequent to service, 
he reported a history of post traumatic stress disorder in 
April 1993 and February 1995 while receiving medical 
treatment.  

Service medical records reflect no indication of treatment 
for post traumatic stress disorder.  While a self-reported 
history of post traumatic stress disorder was noted by 
medical examiners in April 1993 and February 1995, another 
examiner suggested in February 1996 that post traumatic 
stress disorder be ruled out.  None of these records note any 
specific stressor event.  Letters to the veteran requesting 
he clarify his claimed stressor event or events have resulted 
in no clear stressor statement.  

As for the veteran's vague claims of radiation exposure, the 
veteran has not indicated when and where he underwent such 
exposure (or how radiation exposure caused PTSD) and VA 
cannot therefore corroborate his claim.  The Board notes that 
at times the veteran has claimed to be a "Vietnam" veteran, 
but his military records are negative for any service in 
Vietnam.  His only overseas military service appears to have 
been in Germany.  The Board also notes that veteran was 
apparently involved in a motor vehicle accident while on 
National Guard duty in October 1995.  However, this incident 
postdates his April 1993 and February 1995 claimed diagnoses 
of post traumatic stress disorder, and no subsequent medical 
examiner has suggested the veteran has post traumatic stress 
disorder as a result of the October 1995 motor vehicle 
accident.  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Nevertheless, it is specific factual finding of the 
Board that the veteran's "stressor" is not only 
unconfirmed, but that the record, as whole, provides evidence 
against a finding that the stressor occurred.  Based on this 
finding, further efforts to either confirm the veteran's 
alleged stressor in service or to obtain a medical opinion 
serves no constructive purpose.  Further development, in 
light of this finding, is not warranted.

While the veteran is competent to testify regarding the 
events that are alleged to have occurred during his active 
service and his subjective symptoms, he is not competent to 
diagnose the etiology of his own psychiatric disability (if 
any).  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. 
Brown, 4 Vet. App. 565, 657 (1993).

The Board is cognizant of the case of Pentecost, wherein the 
Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  However, in Pentecost, the claimant submitted 
evidence that his unit was subjected to rocket attacks.  The 
facts in this case are easily distinguishable because the 
veteran has not only failed to submit independent evidence of 
the occurrence of the claimed in-service stressor, his 
statements, as a whole, provide evidence against his claim. 

A service stressor, which might lead to PTSD, has not been 
verified by credible supporting evidence, and thus there can 
be no service connection for the claimed disorder.  38 C.F.R. 
§ 3.304(f).  The Board finds that the evidence establishes 
that the veteran does not have PTSD of service onset, or due 
to any in-service events.  The preponderance of the evidence 
is against the claim for service connection for PTSD; thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir.). 


ORDER

Entitlement to service connection for a disability of the 
lumbosacral spine is denied.  

Entitlement to service connection for a disability of the 
cervical spine is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  

New and material evidence having been received, the veteran's 
claim for service connection for post traumatic stress 
disorder is reopened.  

Entitlement to service connection for post traumatic stress 
disorder is denied.  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


